        Case 4:18-cv-00356-KOB Document 64 Filed 06/23/20 Page 1 of 3                        FILED
                                                                                    2020 Jun-23 PM 02:04
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

ANITA BERRY                                     )
                                                )
      PLAINTIFF,                                )
                                                )
v.                                              )     4:18-cv-00356-KOB
                                                )
FIRST STATE BANK OF DEKALB                      )     UNOPPOSED
COUNTY, INC.; EQUIFAX                           )
INFORMATION SERVICES, LLC;                      )
                                                )
      DEFENDANTS.                               )


                        MOTION FOR TRIAL SETTING


      COMES NOW, Plaintiff Anita Berry (“Plaintiff”), and moves this

Honorable Court to set this matter for trial on the first available jury trial docket

after August 19, 2020. As grounds, Plaintiff states as follows:

      1.     This matter is set for mediation on August 19, 2020, with William

             Mills, Esq. serving as mediator.

      2.     Discovery in this matter is complete and this Court has already ruled

             on the summary judgment motions filed by the parties.

      3.     Defendant does not oppose this motion.

      4.     Plaintiff respectfully requests that, should the Court grant this

             Motion, the trial be set on a date that falls after the mediation
        Case 4:18-cv-00356-KOB Document 64 Filed 06/23/20 Page 2 of 3




             currently scheduled for August 19, 2020.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully

requests that this Court grant this Motion and for such other relief as this Court

may deem appropriate.

                                          RESPECTFULLY SUBMITTED,


                                        /s/ W. WHITNEY SEALS
                                       W. WHITNEY SEALS,
                                       Attorney for Plaintiff


OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com
        Case 4:18-cv-00356-KOB Document 64 Filed 06/23/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 23rd day of June, 2020, the foregoing is
electronically filed with the Clerk of the Court using the CM/ECF system, the
CM/ECF system will send notification of such filing to the following:

Attorneys for Equifax
Joseph D. Steadman, Jr., Esq.
Jones, Walker, Waechter, Poitevent, Carrere & Denegre, LLP
11 N. Water Street, Ste. 1200
Mobile, AL 36602
Phone: (251) 439-7513
Fax: (251) 433-1001
kreid@joneswalker.com

Esther Slater McDonald, Esq.
William B. Hill, Jr., Esq.
Seyfarth Shaw, LLP
1075 Peachtree St. N.E., Ste. 2500
Atlanta, GA 30309
Phone: (404) 885-1500
Fax: (404) 892-7056
emcdonald@seyfarth.com
wbhill@seyfarth.com



                                        /s/ W. WHITNEY SEALS
                                       OF COUNSEL
